IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10405
                          Summary Calendar



HUBERT EARL TEAGUE,

                                         Plaintiff-Appellant,

versus

SAMUEL J. WOLFE; JOSEPH C. BOYLE; JIMMY O. BOWMAN;
BETTY A. GANUS; JAMES D. MOONEYHAM; RICHARD E. WATHEN,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:02-CV-13-R
                       --------------------
                           July 30, 2002

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     Hubert Earl Teague, Texas prisoner #834818, moves for leave

to proceed in forma pauperis (IFP) following the district court’s

determination pursuant to 28 U.S.C. § 1915(a)(3) that his appeal

was taken in bad faith.   Teague challenges the district court’s

determination that his appeal is taken in bad faith and contends

that his 42 U.S.C. § 1983 action was not barred by Edwards v.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10405
                                 -2-

Balisok, 520 U.S. 641 (1997), and Heck v. Humphrey, 512 U.S. 477

(1994), on the basis that he need not seek habeas relief before

seeking 42 U.S.C. § 1983 relief because he was not entitled to

release on mandatory supervision under the Texas mandatory

supervision scheme applicable to offenses that occurred on or

after September 1, 1996.

       By arguing that the scheme does not create a liberty

interest in mandatory supervision release, Teague effectively has

abandoned his underlying due process claim.     In re Municipal Bond

Reporting Antitrust Litigation, 672 F.2d 436, 439 n.6 (5th Cir.

1982); see Malchi v. Thaler, 211 F.3d 953, 958-59 (5th Cir.

2000)(addressing mandatory supervision scheme applicable to

offenses that occurred before September 1, 1996).    Teague makes

no argument regarding whether his claim regarding the

administrative hold allegedly placed on his account was barred by

Edwards and Heck.    He has abandoned that contention for appeal.

In re Municipal Bond Reporting Antitrust Litigation, 672 F.2d 439

n.6.

       The district court’s dismissal of Teague’s action and our

dismissal of his appeal count as two strikes for purposes of

28 U.S.C. § 1915(g).    Teague previously had an action dismissed

for failing to state a claim.    Teague v. El Paso Commissioners

Court, No. 88-CV-509 (W.D. Tex. May 2, 1991).    Because he has

accumulated more than three “strikes” under 28 U.S.C. § 1915(g),

Teague is BARRED from proceeding IFP in any civil action or
                             No. 02-10405
                                  -3-

appeal unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g); Carson v. Johnson, 112 F.3d
818, 819 (5th Cir. 1997).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS, 5TH CIR. R. 42.2;

THREE-STRIKES BAR IMPOSED.